EXECUTION VERSION
EXHIBIT 10.72
PGRT ESH, INC.
77 West Wacker Drive
Suite 3900
Chicago, Illinois 60601
December 31, 2008
Citicorp USA, Inc.
101 John F. Kennedy Parkway
Fourth Floor
Short Hills, New Jersey 07078
Re: First Amendment to Loan Agreement dated as of October 31, 2008
Ladies and Gentlemen:
Reference is made to the First Amendment to Loan Agreement dated as of
October 31, 2008 (the “Amendment”) among PGRT ESH, Inc. (the “Borrower”),
Lightstone Holdings LLC, David Lichtenstein (together with Lightstone Holdings
LLC and the Borrower, the “Loan Parties”), and Citicorp USA, Inc. (the
“Lender”).
The Loan Parties have requested the extension of the Forbearance Period (as
defined in the Amendment) from December 31, 2008 until January 30, 2009 to allow
the consummation of the sale, by 180 North LaSalle II, L.L.C., of the property
commonly known as180 North LaSalle Street, Chicago, Illinois. The Lender hereby
agrees with the Loan Parties that the Amendment is amended by deleting
“December 31, 2008” in Section 3 (a) thereof and substituting “January 30, 2009”
therefor. In connection with such extension and as consideration therefore, the
Borrower has arranged for additional collateral for the Lender in the form of
pledged interests.
The Lender and Loan Parties agree that Schedule 5(a)(iii) of the Amendment is
hereby amended by deleting clause 1 and clause 2 of Schedule 5(a)(iii) and
renumbering clause 3 therein as clause 1.

 

 



--------------------------------------------------------------------------------



 



Citicorp USA, Inc
December 31, 2008
Page 2
Except as amended hereby, the Amendment shall remain in full force and effect.

                  Very truly yours,    
 
                PGRT ESH, INC.    
 
           
 
  By:   [s] David Lichtenstein    
 
           
 
      David Lichtenstein    
 
      Chairman    

          AGREED TO AND ACCEPTED AS
OF THE DATE FIRST SET FORTH ABOVE:    
 
        Lender    
 
        CITICORP USA, INC.    
 
       
By:
  [s] Diana Yusun
 
Diana Yusun
Director    
 
        Guarantors    
 
        [s] David Lichtenstein           David Lichtenstein    
 
        LIGHTSTONE HOLDINGS LLC    
 
       
By:
  [s] David Lichtenstein
 
David Lichtenstein    
 
  Managing Member    

Signature page to 30 day Extension

 

 